In an action pursuant to RPAPL article 15 for a determination of the plaintiffs’ claim to certain real property by adverse possession, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated September 28, 1990, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
*458The affidavits submitted in opposition to the plaintiffs’ motion were sufficient to raise triable issues of fact with respect to the plaintiffs’ claim of ownership by adverse possession. Thus, the plaintiffs’ motion for summary judgment was properly denied (see, Zuckerman v City of New York, 49 NY2d 557).
We have considered the plaintiffs’ remaining contention and find that it is without merit. Bracken, J. P., Sullivan, Copertino and Santucci, JJ., concur.